Case 6:19-cv-01201-PGB-EJK Document 4 Filed 07/03/19 Page 1 of 4 PageID 162



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


LYDIA H. CRAYTON and ANDRAE
CRAYTON,

                     Plaintiffs,

v.                                                      Case No: 6:19-cv-1201-Orl-40TBS

U.S. BANK NATIONAL ASSOCIATION,

                     Defendant.
                                          /

                                   ORDER TO SHOW CAUSE

       This cause comes before the Court upon sua sponte review of the file. Upon

review, Plaintiffs fail to establish the Court possesses subject matter jurisdiction over this

matter. Plaintiffs are hereby ORDERED TO SHOW CAUSE why this case should not be

dismissed for lack of subject matter jurisdiction.

I.     BACKGROUND

       On July 1, 2019, pro se Plaintiffs Lydia H. Crayton and Andrae Crayton initiated

this action with the filing of the Complaint and Emergency Ex-Parte Motion for Temporary

Restraining Order. (Docs. 1, 2). The Complaint stems from the foreclosure of Plaintiffs ’

property, which Plaintiffs allege was facilitated by “fraudulent documents, created by a

fake Plaintiff and quickly accepted by th[e] court, in order to unlawfully steal the

Consumer’s private abode, for the bank.” (Doc. 1). In support, Plaintiffs claim that two

purported assignments executed by financial institutions are invalid and point to

numerous instances of alleged “fraud on the court.” (Id.).
Case 6:19-cv-01201-PGB-EJK Document 4 Filed 07/03/19 Page 2 of 4 PageID 163



       The Complaint seeks to bring seven claims against Defendant U.S. Bank N.A. and

one hundred John Doe Defendants: (i) “Lack of Standing/Wrongful Foreclosure”; (ii) fraud

in the concealment; (iii) breach of contract; (iv) breach of fiduciary duty; (v) quiet title; (vi)

slander of title; and (vii) declaratory relief. (Id.). Now, Plaintiffs seek an emergency TRO

to stop the state court foreclosure action against their home. (Doc. 2).

II.    DISCUSSION

       Before any federal court contemplates giving legal or equitable relief, it must be

sure of its jurisdiction. It is axiomatic that federal courts are courts of limited jurisdiction.

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). District courts are “obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). To exercise jurisdiction

over an action, there must exist a basis for jurisdiction. “The basic statutory grants of

federal-court subject-matter jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.

Section 1331 provides for ‘federal-question’ jurisdiction, § 1332 for ‘diversity of citizenship’

jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500 (2006). To properly invoke federal

question jurisdiction, the plaintiff must plead “a colorable claim ‘arising under’ the

Constitution or laws of the United States.” Id. (quoting Bell v. Hood, 327 U.S. 678, 681–

85 (1946)). To properly invoke diversity of citizenship jurisdiction, the plaintiff must plead

that the parties are completely diverse and the amount in controversy exceeds the

jurisdictional minimum, now $75,000. Id.

       The Court has a duty to liberally construe a pro se plaintiff's filings and to afford

greater leeway in alleging a claim for relief than what is given to licensed




                                                2
Case 6:19-cv-01201-PGB-EJK Document 4 Filed 07/03/19 Page 3 of 4 PageID 164



attorneys. Tennyson v. ASCAP, 477 F. App’x 608, 609–10 (11th Cir. 2012) (per curiam).1

Nevertheless, “a pro se party must follow the rules of procedure and evidence, and the

district court has no duty to act as [a pro se party’s] lawyer.” Id. at 610 (internal quotation

marks omitted). Moreover, the Court may not “rewrite an otherwise deficient pleading in

order to sustain an action” for a pro se party. GJR Invs., Inc. v. Cty. of Escambia, 132

F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds as recognized by Randall

v. Scott, 610 F.3d 701 (11th Cir. 2010).

       First, Plaintiffs have not established that this Court has subject matter jurisdiction

over this matter. The Complaint fails to plead the Plaintiffs’ citizenship or the citizenship

of U.S. Bank or the John Doe Defendants to support diversity jurisdiction over the state

law claims. Likewise, the Complaint does not state a colorable federal claim to support

federal question jurisdiction. Plaintiffs’ passing references to the Fair Debt Collection

Practices Act, Real Estate Settlement Procedures Act, and Consumer Financial

Protection Act are insufficient to permit this Court to discern a viable federal claim.

       Second, Plaintiffs seek injunctive relief barred by the Anti-Injunction Act. As noted

above, Plaintiffs request this Court enjoin the foreclosure action currently playing out in

state court. But the Anti-Injunction Act proscribes federal court intervention in state court

proceedings “except as expressly authorized by Act of Congress, or where necessary in

aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. None of

the exceptions apply in this case: no Act of Congress permits the relief Plaintiffs request




1   “Unpublished opinions are not controlling authority and are persuasive only insofar as
    their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
    1345 (11th Cir. 2007).




                                              3
Case 6:19-cv-01201-PGB-EJK Document 4 Filed 07/03/19 Page 4 of 4 PageID 165



and enjoining the state court proceedings would neither aid this Court’s jurisdiction or

protect a federal judgment. See Arthur v. JP Morgan Chase Bank, NA, 569 F. App’x 669,

678 (11th Cir. 2014) (per curiam) (affirming district court's denial of injunction against

foreclosure of plaintiffs' residences because none of the exceptions to the Anti–Injunc tion

Act applied).

       Simply put, Plaintiffs have come to the wrong place. They bring claims beyond this

Court’s jurisdiction and seek federal injunctive relief against state proceedings explicitly

banned by the Anti-Injunction Act. Before dismissing, though, the Court will give Plaintiffs

an opportunity to address the concerns noted above.

III.   CONCLUSION

       Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE in writing on or before

Tuesday, July 16, 2019, why this case should not be dismissed for lack of jurisdiction.

Plaintiffs’ response shall not exceed fifteen written pages.

       DONE AND ORDERED in Orlando, Florida on July 3, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             4
